Citation Nr: 0936081	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  04-36 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for service 
connected posttraumatic stress disorder (PTSD) prior to 
October 13, 2005 and a rating in excess of 50 percent for 
PTSD following October 13, 2005. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The Board previously remanded this issue for additional 
development. Such development action has been completed and 
the case is ready for appellate review. 

The March 2004 RO decision granted service connection for 
PTSD and assigned a 30 percent disability rating. The Veteran 
filed a notice of disagreement with this determination. In an 
August 2009 decision, the RO increased the Veteran's PTSD 
disability rating from 30 percent to 50 percent effective as 
of October 13, 2005. Because higher ratings are available, 
and the Veteran is presumed to seek the maximum available 
benefit for a disability, the claim remains on appeal. See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Prior to October 13, 2005, the Veteran's PTSD symptoms 
were productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, sleep disturbances, hypervigilance, and 
social isolation. 

2. Following October 13, 2005, the Veteran's PTSD symptoms 
were productive of occupational and social impairment with 
reduced reliability and productivity due to  disturbances of 
motivation and difficulty in establishing and maintaining 
effective work and social relationships.  
3. During the entire appeals period, the Veteran's PTSD 
symptoms did not produce occupational and social impairment 
with deficiencies in most areas such as severe memory 
impairment, hallucinations, or neglect of personal hygiene. 


CONCLUSIONS OF LAW

1. Prior to October 13, 2005, the criteria for the 
establishment of a disability rating in excess of 30 percent 
for PTSD symptoms are not met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic 
Code 9411 (2008). 

2. After October 13, 2005, the criteria for the establishment 
of a disability rating in excess of 50 percent for PTSD 
symptoms are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 
9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in April 2004, 
May 2004, March 2005, March 2006, January 2008, and January 
2009. These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide. Of note, 38 C.F.R. § 3.159 has been revised in part, 
effective May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 
2008). The final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a March 2006 letter. Since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which a 
notice letter was duly sent in April 2004), another notice is 
not required. VAOPGCPREC 8-2003 (Dec. 22, 2003). It appears 
that the United States Court of Appeals for Veterans Claims 
(Court) has also determined that the statutory scheme does 
not require another notice letter in a case such as this 
where the Veteran was furnished proper notice with regard to 
the claim of service connection itself. See Dingess, supra. 
As such, the Board finds that the RO fulfilled its duty to 
notify.

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA treatment records, and Vet Center 
records are associated with the claims file. Numerous VA PTSD 
examination reports are also of record. The Board finds that 
the RO has fulfilled its duty to assist the Veteran.  

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analysis

The Veteran contends that his PTSD symptoms approximate the 
criteria for a rating in excess of 30 percent prior to 
October 13, 2005 and a rating for 50 percent following 
October 13, 2005. The Board finds that the preponderance of 
the evidence is against the claim, and an increased rating 
will be denied. 
 
Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, 
the question for consideration is the propriety of the 
initial disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

PTSD is rated pursuant to a General Rating Formula under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under the General 
Rating Formula, a 30 percent disability rating contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130, Diagnostic Code

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM- 
IV). A score of 21-30 indicates behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends). A 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently assaults younger children, 
is defiant at home, and is failing at school). A score of 41- 
50 indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job). A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers). See 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., American Psychiatric Association (DSM-IV).

The symptoms and manifestations listed within the rating 
formula are not requirements for a particular rating, but are 
examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

The Veteran underwent an October 2003 VA PTSD examination. He 
reported having intrusive Korean War memories. Upon mental 
status examination, the VA psychologist did not find the 
Veteran's psychosocial impairment significant enough to make 
a diagnosis within DSM-IV guidelines. Subsequently, the 
Veteran received a 44 GAF score in November 2003 as reflected 
by Vet Center notes. Vet Center treatment notes at this time 
reflect the Veteran reporting a depressed mood and grief over 
Korean War combat experiences. 

In a December 2003 note, the VA psychologist amended his 
initial October 2003 VA examination findings. After learning 
that the Veteran had a recent altercation with law 
enforcement, the VA psychologist determined that his prior 
findings were inaccurate, due to both the recent incident and 
the Veteran presently being more forthcoming about his 
symptoms. He diagnosed PTSD and assigned a GAF score between 
60 and 65.  

During 2004, the Veteran attended stress management group 
therapy as part of PTSD treatment. An August 2004 VA 
treatment note reflected that the Veteran successfully 
completed the therapy. The treatment note also reflected that 
the Veteran had some depressive symptoms and a June 2004 Vet 
Center intake note continued the assignment of a 44 GAF 
score. However, these records do not show inappropriate 
hygiene, impaired motor skills, memory problems, or 
hallucinations. 

The Veteran underwent a November 2004 VA examination. He 
reported symptoms of intrusive combat memories and 
hypervigilance on a daily basis. He also affirmed having 
sleep disturbances for many years. Although the Veteran had 
been divorced for many years, he reportedly had a good 
relationship with all his children and occasionally dated. 
However, he avoided friendships due to his Korean War 
experiences. Upon mental status examination, the examiner 
noted a depressed mood, but did not find any type of 
hallucination, memory impairment, or suicide ideation. The 
examiner concluded the primary PTSD symptoms were intrusive 
thoughts, sleep disturbances, hypervigilance, and restricted 
interpersonal relationships. He affirmed the previous PTSD 
diagnosis and assigned a GAF score of 60. 

VA treatment records through 2004 and 2005 reflect continued 
PTSD treatment. A note, dated July 2005, showed that the 
Veteran began experiencing increased flashbacks following a 
realistic war movie. A GAF score of 55 was assigned. The 
Veteran again reported increased symptoms in October 2005. 
Primarily he reported having upsetting nightmares about 
combat. On mental status examination, the examiner noted an 
anxious and depressed mood. She concluded that the Veteran 
was having increased nightmares due to PTSD symptoms and 
assigned a GAF score of 50. She instructed the Veteran to 
continue his PTSD treatment plan.  
  
The Veteran underwent a February 2006 VA examination. He 
reported that his flashback memories and hypervigilence 
symptoms were worsening despite continuing treatment. The 
Veteran only participated in social activities with his 
family and he did not pursue friendships or any leisure 
activities. Upon physical examination, the Veteran presented 
himself as alert, appropriately groomed, and oriented to 
person, place, and time. The examiner noted a dysphoric mood. 
The Veteran became tearful when recounting combat memories. 
There were no hallucinations, delusions, suicide ideation, or 
severe memory impairment present. Nonetheless, the Veteran 
reported difficulties with impulse control, hyperarousal, and 
insomnia. The examiner affirmed the past PTSD diagnoses and 
noted that the symptoms appear to have worsened during the 
past two years. He assigned a GAF score of 50.  

VA treatment records and Vet Center records showed continued 
PTSD treatment both by individual and group counseling. 

A VA PTSD examination report, dated June 2009, is associated 
with the record. The examiner found the Veteran to have an 
appropriate affect and appearance. However, his mood was 
anxious and dysphoric. The examiner also noted significant 
sleep disturbances, presence of suicidal thoughts, and 
hypervigilence. She diagnosed PTSD and assigned a current GAF 
score of 45. She noted that the Veteran's personality traits 
indicated he wanted to minimize symptoms, which would reflect 
a higher functional capacity than the real disability caused 
by PTSD symptoms.    

After careful consideration of the record, the Board finds a 
rating in excess of 30 percent prior to October 13, 2005 and 
a rating in excess of 50 percent after October 13, 2005 is 
not warranted. Prior to October 13, 2005 the Veteran's PTSD 
symptoms consisted primarily of intrusive thoughts, depressed 
mood, sleep disturbances, and limited social interaction. See 
December 2003 VA examination addendum; November 2004 VA 
examination report. There was a November 2003 altercation 
with law enforcement as a result of poor impulse control. 
However during this period, there is no evidence of memory, 
speech, or thought impairment. No suicide ideation was noted. 
At all times, the Veteran was cooperative with healthcare 
providers and presented appropriate appearance and hygiene. 
GAF scores during this time period ranged from 44 to 60. The 
Board finds the Veteran's PTSD symptoms more closely 
approximated the criteria for a 30 percent rating prior to 
October 13, 2005. 38 C.F.R. § 4.130, Diagnostic Code 9411; 
Mauerhan, supra. 

The RO increased the initial 30 percent rating to 50 percent 
effective October 13, 2005. At this time, a VA treatment note 
reflected increasing sleep disturbances and anxiety. The 
February 2006 VA examination report also confirms increasing 
PTSD symptoms. Nonetheless, there were no findings of 
impaired thought, speech, or memory during this time period. 
The Veteran continued to present himself with an appropriate 
appearance and hygiene. The Board notes that suicide thoughts 
were noted in the June 2009 VA examination report. During 
this time period, the Veteran GAF scores ranged from 50 to 45 
to reflect increased PTSD symptoms. Again, the Board declines 
to assign an increased rating for this time period. The 
increased symptoms beginning in Fall 2005 are contemplated by 
the criteria for a 50 percent rating. There was no evidence 
of impaired speech, thought process, dehabilitating 
depression, or neglect of personal appearance contemplated by 
the criteria for a 70 percent rating. A rating in excess of 
50 percent is denied. 

The Board finds no reason for referral to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1). That is, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the Veteran's PTSD is not adequately compensated 
by the regular rating schedule. See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).


	(CONTINUED ON NEXT PAGE)







ORDER

A rating in excess of 30 percent for PTSD symptoms prior to 
October 13, 2005 is denied.

A rating in excess of 50 percent for PTSD after October 13, 
2005 is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


